DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi et al. (US Pub. 2015/0187814; hereinafter “Miyairi”).
Miyairi discloses [Re claim 1] a semiconductor device comprising a transistor 100 (page 14, paragraph 239), a capacitor 130 (page 14, paragraph 239), an electrode 731 (a wiring; page 15, paragraph 254), and an interlayer film (726-730) (see fig. 7B), wherein the transistor 100 comprises a semiconductor layer 108a (page 5, paragraph 101), a gate 115 (page 4, paragraph 81), a source (109b, 120a) (a source electrode; page 4, paragraph 78; page 13, paragraph 222), and a drain (109c, 120b) (a drain electrode; page 4, paragraph 78; page 13, paragraph 222), wherein the transistor 100 and the capacitor 130 are placed to be embedded in the interlayer film (726-730) (see fig. 7B), wherein below the semiconductor layer 108a, one of the source and the drain (109b, 120a) is in contact with the electrode 731 (see fig. 7B), and wherein above the semiconductor layer 108a, the other of the source and the drain (109c, 120b) is in contact with one electrode 781 of the capacitor 130 (page 15, paragraph 266) (electrically contacting through plugs 766, 769 and wiring 753; see fig. 7B).
Miyairi discloses [Re claim 4] wherein the semiconductor layer 108a is an oxide semiconductor (page 5, paragraph 101).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites an opening reaching the other of the source and the drain is provided in the interlayer film, and wherein the one electrode of the capacitor is placed along a side surface and a bottom surface of the opening.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 3 depends from claim 2, so it is objected for the same reason.
Claims 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 recites the fourth insulator is placed in contact with a top surface of the third insulator, a top surface of the second oxide, a top surface of the second insulator, and a top surface of the fourth conductor, wherein a second opening reaching the third conductor is provided in the third insulator and the fourth insulator, wherein the capacitor comprises fifth and sixth conductors and a fifth insulator, wherein the fifth conductor is placed in the second opening to be in contact with a top surface of the third conductor.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 6-16 depend from claim 5, so they are allowed for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2016/0149045 discloses a semiconductor device comprising a transistor and a capacitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 8, 2022